Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, 7-11, 13-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claims 1, 9 and 11:
The prior art fails to teach generating an augmented reality image, wherein rendering of the first virtual item in the image uses only a first rendering function to depict the location and orientation of the first virtual item in the image and a rendering of a second virtual item in the image using only a second rendering function, wherein the first rendering function is a wireframe rendering function for showing the first virtual item and the second rendering function is an occlusive and transparent rendering function, wherein a result of the second rendering function is transparent for showing the physical item and occlusive for hiding the first virtual item; displaying the augmented reality image, wherein occlusion of the first virtual item by the physical item is shown in the augmented reality image based on occlusion of the first virtual item by the second virtual item, wherein the first virtual item depicts a next step in the step-by-step instructions for the physical assembly; detecting completion of the next step in the step-by-step instructions for the physical assembly; and in response to detecting the completion of the next step in the step-by-step instructions for the physical assembly, switching from rendering the first virtual item in the image using only  first rendering function to rendering the first virtual item in the image using only the second rendering function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613